PER CURIAM.
Appeal from the judgment of the Circuit Court of Barry County denying appellant’s motions for relief under Rules 25.04 and 27.26, V.A.M.R., from a six-year sentence for burglary.
An evidentiary hearing was conducted. Findings of fact and conclusions of law were made and entered adversely to appellant’s claims of lack of jurisdiction and involuntariness of his guilty plea.
We have reviewed the transcript of the hearing below, including the record made at the time of appellant’s plea of guilty, and conclude the findings, conclusions and judgment are not clearly erroneous.
No error of law appears and an opinion would have no precedential value.
Affirmed. Rule 84.16, V.A.M.R.
All concur.